        Case 2:19-cr-00313-SVW Document 240 Filed 07/12/21 Page 1 of 1 Page ID #:1686

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                               CRIMINAL MINUTES - GENERAL




 Case No.         2:19-cr-00313-SVW                                                                Date    July 12, 2021


 Present: The Honorable        STEPHEN V. WILSON, U.S. DISTRICT JUDGE

 Interpreter

                                                                                                     Reema M. El-Amamy
                Paul M. Cruz                            Gaye Limon                                      David T. Ryan
                Deputy Clerk                 Court Reporter/Recorder, Tape No.                      Assistant U.S. Attorney



                U.S.A. v. Defendant(s):            Present Cust. Bond             Attorneys for Defendants:        Present App. Ret.

                                                                              Israel Wasserman, DFPD                    X          X
Mark Steven Domingo                                          X                Lisa LaBarre, DFPD                        X          X



                    PRETRIAL CONFERENCE
                    [205] MOTION for Order for Admitting Portions of Recorded Jail Telephone Calls Filed by Plaintiff USA as to
                    Defendant; [210] MOTION for Ruling ADMITTING TESTIMONY REGARDING DEFENDANT'S
 Proceedings:       PREDISPOSITION TO USE WEAPONS OF MASS DESTRUCTION Filed by Plaintiff


         Case called. Attorneys state their appearances. Defendant’s appearance is waived for this proceeding.

         Conference held. The Court advises counsel how it intends to rule.

         Order to issue.




                                                                                                                    :         25

                                                                        Initials of Deputy Clerk                 PMC
cc: USPO
    USM
    PSLA

CR-11 (09/98)                                      CRIMINAL MINUTES - GENERAL                                                      Page 1 of 1
